
	
		II
		Calendar No. 319
		112th CONGRESS
		2d Session
		S. 1945
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2011
			Mr. Durbin (for himself,
			 Mr. Grassley, Ms. Klobuchar, Mr.
			 Cornyn, Mr. Blumenthal,
			 Mr. Schumer, Mr. Harkin, and Mrs.
			 Gillibrand) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			February 13, 2012
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To permit the televising of Supreme Court
		  proceedings.
	
	
		1.Amendment to title
			 28
			(a)In generalChapter 45 of title 28, United States Code,
			 is amended by inserting at the end the following:
				
					678.Televising Supreme Court
				proceedingsThe Supreme Court
				shall permit television coverage of all open sessions of the Court unless the
				Court decides, by a vote of the majority of justices, that allowing such
				coverage in a particular case would constitute a violation of the due process
				rights of 1 or more of the parties before the
				Court.
					.
			(b)Clerical amendmentThe chapter analysis for chapter 45 of
			 title 28, United States Code, is amended by inserting at the end the
			 following:
				
					
						678. Televising Supreme Court
				proceedings.
					
					.
			
	
		February 13, 2012
		Reported without amendment
	
